Respondent moves for reargument or leave to appeal to the Court of Appeals from orders of this court entered June 29, 1971, which annulled determinations dismissing the petitioners from the police department and remanding the matters for further proceedings. The motions are granted insofar as they seek reargument. Upon reargument the prior decision and orders of this court (37 A D 2d 117), each entered on June 29, 1971, are vacated, and further, the determinations of the respondent, each dated October 7, 1970, which terminated the services of the petitioners herein, are unanimously confirmed, without costs and without disbursements. It is conceded by the appellants that the cases of People v. Feinlowitz (29 N Y 2d 176) and People v. Iannaccone (29 N Y 2d 612) require that reargument be granted. Since the record indicates the evidence used at the administrative hearings would be admissible under the afore-mentioned cases, the determinations appealed from are confirmed. Concur—Stevens, P. J., Capozzoli, McGivem, Markewich and Tilzer, JJ.